Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of February 3, 2020,
between Kate W. Duchene (“Executive”) and Resources Connection, Inc. (the
“Company”).

RECITALS

WHEREAS, the Company desires to renew its right to the services of Executive in
the capacities described below, on the terms and conditions hereinafter set
forth, and Executive is willing to accept such employment on such terms and
conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:

1. RETENTION

The Company does hereby hire, engage, and employ Executive as the President and
Chief Executive Officer of the Company for a second term during the Period of
Employment (as defined in Section 3), and Executive does hereby accept and agree
to such hiring, engagement, and employment, on the terms and conditions
expressly set forth in this Agreement. This Agreement supersedes and replaces,
in its entirety, the prior Employment Agreement Executive entered into with the
Company dated December 18 2016.

2. DUTIES

(a) During the Period of Employment (as defined in Section 3), Executive shall
serve the Company in such position fully, diligently, competently, and in
conformity with the provisions of this Agreement, directives of the Board of
Directors of the Company (the “Board”), and the corporate policies of the
Company as they presently exist, and as such policies may be amended, modified,
changed, or adopted during the Period of Employment, and Executive shall have
duties and authority consistent with Executive’s position as the President and
Chief Executive Officer. In this position, Executive shall report to the Board
of Directors. If requested by the Company, Executive shall also serve as a
member of the Board and any Board committees without additional compensation.

(b) Throughout the Period of Employment, Executive shall devote her full
business time, energy, and skill to the performance of her duties for the
Company, vacations and other leave authorized under this Agreement excepted. The
foregoing notwithstanding, Executive shall be permitted to (i) engage in
charitable and community affairs, and (ii) to make investments of any character
in any business or businesses and to manage such investments (but not be
involved in the day-to-day operations of any such business); provided, in each
case, and in the aggregate, that such activities do not interfere with the
performance of Executive’s duties hereunder or conflict with the provisions of
Sections 14 and 15, and further provided that Executive shall not serve as a
director of any other publicly traded entity without gaining the consent of the
Corporate Governance & Nominating Committee of the Board prior to the
commencement of such service.

 

1



--------------------------------------------------------------------------------

(c) Executive shall exercise due diligence and care in the performance of her
duties for and the fulfillment of his obligations to the Company under this
Agreement.

(d) During the Period of Employment, the Company shall furnish Executive with
office, secretarial and other facilities and services as are reasonably
necessary or appropriate for the performance of Executive’s duties hereunder and
consistent with her position as the Chief Executive Officer of the Company.

(e) Executive hereby represents to the Company that the execution and delivery
of this Agreement by Executive and the Company and the performance by Executive
of Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment or other agreement or policy to which
Executive is a party or otherwise bound.

3. PERIOD OF EMPLOYMENT

The “Period of Employment” shall, unless sooner terminated as provided herein,
be three (3) years commencing on February 3, 2020 (the “Effective Date”) and
ending on February 2, 2023. Notwithstanding the preceding sentence, commencing
with February 3, 2023, and on each February 3 thereafter (each an “Extension
Date”), the Period of Employment shall be automatically extended for an
additional one-year period, unless the Company or Executive provides the other
party hereto sixty (60) days’ prior written notice before the next scheduled
Extension Date that the Period of Employment shall not be so extended (the
“Non-Extension Notice”). The term “Period of Employment” shall include any
extension that becomes applicable pursuant to the preceding sentence.

4. COMPENSATION

(a) BASE SALARY. During the Period of Employment, the Company shall pay
Executive, and Executive agrees to accept from the Company, in payment for her
services, a base salary of seven hundred thousand dollars ($700,000) per year
(“Base Salary”), payable in accordance with the Company’s general payroll
practices in effect from time to time (but in no event less frequently than in
monthly installments). The Board shall consider not less frequently than
annually upward adjustment to Executive’s Base Salary. The determination of
whether Executive’s Base Salary will be upwardly adjusted is within the sole and
absolute discretion of the Board of Directors.

(b) ANNUAL INCENTIVE COMPENSATION. During the Period of Employment, Executive
shall be entitled to participate in any annual incentive or bonus plan or plans
maintained by the Company for its executive officers of the Company generally,
in accordance with the terms, conditions, and provisions of each such plan as
the same may be changed, amended, or terminated, from time to time in the
discretion of the Board.

(c) EQUITY COMPENSATION. During the Period of Employment, Executive shall be
eligible to receive grants of stock options, restricted stock, stock
appreciation rights, or other equity compensation on such terms and conditions
as determined from time to time in the discretion of the Board.

 

2



--------------------------------------------------------------------------------

Upon (or as may be necessary to give effect to such acceleration, immediately
prior to) a Change of Control event, as such term is defined in Section 7.3 of
the Company’s 2004 Performance Incentive Plan, all of Executive’s
then-outstanding and otherwise unvested outstanding equity awards shall be
deemed immediately vested, notwithstanding any other provision of the applicable
plans or award documentation to the contrary.

5. BENEFITS

(a) HEALTH AND WELFARE. During the Period of Employment, Executive shall be
entitled to participate in all health and welfare benefit plans and programs and
all retirement, deferred compensation and similar plans and programs generally
available to all other executive officers of the Company as in effect from time
to time, subject to any restrictions specified in such plans and programs.

(b) FRINGE BENEFITS. During the Period of Employment, Executive shall be
entitled to participate in all fringe benefit plans and programs generally
available to all other executive officers of the Company as in effect from time
to time, subject to any restrictions specified in such plans and programs.

(c) PERSONAL TIME OFF AND OTHER LEAVE. Executive shall be entitled to such
amounts of paid personal time off and other leave, as from time to time may be
allowed to the Company’s executive officers generally or as approved by the
Board specifically.

(d) BUSINESS EXPENSES. During the Period of Employment, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
business expense reimbursement policies as in effect from time to time. At the
latest, reimbursement shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred. The
amount of expenses eligible for reimbursement during any taxable year of
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year of Executive.

(e) AUTOMOBILE. To the extent provided to other executive officers of the
Company, during the Period of Employment, Executive shall be entitled to receive
an automobile allowance or a leased automobile and reimbursement for expenses
associated with the operation and maintenance of such automobile. The Company
will reimburse Executive upon presentation of vouchers and documentation for any
such operational and maintenance expenses which are consistent with the usual
accounting procedures of the Company.

6. DEATH OR DISABILITY

(a) DEFINITION OF PERMANENTLY DISABLED AND PERMANENT DISABILITY. For purposes of
this Agreement, the terms “Permanently Disabled” and “Permanent Disability”
shall mean Executive’s inability, because of physical or mental illness or
injury, to perform substantially all of her customary duties pursuant to this
Agreement, even

 

3



--------------------------------------------------------------------------------

with a reasonable accommodation, and the continuation of such disabled condition
for a period of ninety (90) continuous days, or for not less than one hundred
eighty (180) days during any continuous twenty-four (24) month period. Whether
Executive is Permanently Disabled shall be certified to the Company by a
Qualified Physician (as hereinafter defined). The determination of the
individual Qualified Physician shall be binding and conclusive for all purposes.
As used herein, the term “Qualified Physician” shall mean any medical doctor who
is licensed to practice medicine in the State of Executive’s residence.
Executive and the Company may in any instance, and in lieu of a determination by
a Qualified Physician, agree between themselves that Executive is Permanently
Disabled. The terms “Permanent Disability” and “Permanently Disabled” as used
herein may have meanings different from those used in any disability insurance
policy or program maintained by Executive or the Company.

(b) VESTING ON DEATH OR DISABILITY. Upon any termination of the Period of
Employment and Executive’s employment hereunder by reason of Executive’s death
or Permanent Disability, as defined in Section 6(a) (“Death or Disability –
Definition of Permanently Disabled and Permanent Disability”), any
then-outstanding and otherwise unvested stock options, restricted stock and any
other equity or equity-based awards granted by the Company to the Executive
shall thereupon automatically be deemed vested and remain exercisable for the
lesser of three years or the term of the award, notwithstanding any other
provision of this Agreement or applicable plans but subject to the Company’s
ability to terminate the awards in a change in control or similar circumstances
pursuant to the applicable plan and award agreements.

(c) TERMINATION DUE TO DEATH OR DISABILITY. If Executive dies or becomes
Permanently Disabled during the Period of Employment, the Period of Employment
and Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death or the date of Permanent Disability (which date shall
be determined by the Qualified Physician or by agreement, under Section 6(a)
above, and referred to as the “Disability Date”), as the case may be. In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to Executive’s death or Permanent Disability, Executive or her
estate shall be entitled to receive:

(i) a lump sum cash payment, payable within ten (10) business days after
termination of Executive’s employment, equal to the sum of (x) any accrued but
unpaid Base Salary as of the date of Executive’s termination of employment
hereunder; (y) one times her then current base salary; and (y) any earned but
unpaid annual incentive compensation in respect of the most recently completed
fiscal year preceding Executive’s termination of employment hereunder (the
“Earned/Unpaid Annual Bonus”); and

(ii) a pro-rated portion of the target annual incentive compensation, if any,
that Executive would have been entitled to receive pursuant to Section 4(b) in
respect of the fiscal year in which termination of Executive’s employment
occurs, based upon the percentage of such fiscal year that shall have elapsed
through the date of Executive’s termination of employment, payable when such
annual incentive would otherwise have been payable had Executive’s employment
not terminated.

 

4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to Executive’s death or Permanent
Disability, except as set forth in Sections 6(b) and 6(c), and except for
Executive’s rights (if any) under the plans, arrangements and programs
referenced in Sections 4(b), 4(c) and 5, Executive shall have no further rights
to any compensation or other benefits under this Agreement.

In the event Executive’s employment is terminated on account of Executive’s
Permanent Disability, she shall, so long as her Permanent Disability continues,
remain eligible for all benefits provided under any long-term disability
programs of the Company in effect at the time of such termination, subject to
the terms and conditions of any such programs, as the same may be changed,
modified, or terminated for or with respect to all executive officers of the
Company.

7. TERMINATION BY THE COMPANY

(a) TERMINATION FOR CAUSE. The Board of Directors of the Company may, by
providing written notice to Executive, terminate the Period of Employment and
Executive’s employment hereunder for Cause at any time. The term “Cause” for
purpose of this Agreement shall mean:

 

  (i)

Executive’s conviction of or entrance of a plea of guilty or nolo contendere to
a felony; or

 

  (ii)

Executive is engaging or has engaged in material fraud, material dishonesty, or
other acts of willful and continued misconduct in connection with the business
affairs of the Company; or

 

  (iii)

Conviction of criminal theft, embezzlement, or other criminal misappropriation
of funds by Executive from the Company; or

 

  (iv)

Executive’s continued and substantial failure to perform the duties hereunder
(other than as a result of total or partial incapacity due to physical illness),
which failure is not cured within thirty (30) days following written notice by
the Board of Directors of the Company to Executive of such failure; provided,
however, that (A) it shall not be Cause if Executive is making good faith
efforts to perform duties and (B) this provision shall not apply to any
qualitative dissatisfaction by the Company with Executive’s performance of her
duties hereunder; or

 

  (v)

Executive’s continued breach of the provisions of Sections 14 and/or 15 of this
Agreement, which breach is not cured within thirty (30) days following written
notice by the Board of Directors of the Company to Executive of such breach.

If Executive’s employment is terminated for Cause, the termination shall take
effect on the effective date (pursuant to Section 27 (“Notices”)) of written
notice of such termination to Executive. A determination by the Board that Cause
exists shall be effective only if approved at a Board meeting (in person or
telephonic) by at least a majority of the Board (not counting the Executive if
she is then a member of the Board). The Executive is entitled to be present
(with counsel) at such meeting and respond to any basis that may be asserted as
constituting Cause (a summary of which shall be supplied to the Executive in
writing at least ten (10) days before any such meeting).

 

5



--------------------------------------------------------------------------------

In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company for Cause, then
Executive shall be entitled to receive: (i) a lump sum cash payment, payable
within ten (10) business days after termination of Executive’s employment equal
to the sum of (A) accrued but unpaid Base Salary as of the date of termination
of Executive’s employment hereunder (including any accrued but unpaid personal
time off) and (B) any Earned/Unpaid Annual Bonus in respect of the most recently
completed fiscal year preceding termination of Executive’s employment hereunder.

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company for
Cause, except as set forth in this Section 7(a), Executive shall have no further
rights to any compensation or other benefits under this Agreement.

If the Company attempts to terminate Executive’s employment pursuant to this
Section 7(a) and it is ultimately determined that the Company lacked Cause, in
addition to any other non-contractual remedies Executive may have, the
provisions of Section 7(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 7(b) (“Termination by the Company-Termination Without
Cause”).

(b) TERMINATION WITHOUT CAUSE. The Company may, with or without reason,
terminate the Period of Employment and Executive’s employment hereunder without
Cause at any time, by providing Executive written notice of such termination. In
the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company without Cause (other
than due to Executive’s death or Permanent Disability), then Executive shall be
entitled to receive:

(i) a lump sum cash payment, payable within sixty (60) days after termination of
Executive’s employment equal to the sum of (A) any accrued but unpaid Base
Salary as of the date of Executive’s termination of employment hereunder
(including any accrued but unpaid personal time off), (B) the Earned/Unpaid
Annual Bonus, if any; and (C) an amount equal to the product of the Executive’s
then current Base Salary and then current target annual incentive bonus times
three.

(ii) A pro-rated portion of the annual incentive compensation, if any, that
Executive would have received pursuant to Section 4(b) in respect of the fiscal
year in which termination of Executive’s employment occurs as though Executive’s
employment had not been terminated, with such pro-ration based upon the
percentage of such fiscal year that shall have elapsed through the date of the
termination of Executive’s employment, payable when such annual incentive would
otherwise have been payable had Executive’s employment not terminated.

 

6



--------------------------------------------------------------------------------

(iii) any remaining unvested stock options or restricted stock shall thereupon
automatically be deemed vested and remain exercisable for the duration of the
term of such award, notwithstanding any other provision of this Agreement or
applicable plans (but subject to the Company’s ability to terminate the awards
in a change in control or similar circumstances pursuant to the applicable plan
and award agreements); and

(iv) continued participation in the Company’s group health insurance plans, if
currently offered, or a lump sum payment to procure substantially similar health
care coverage on a public or private exchange until the earlier of (A) the
expiration of the two (2) years from the effective date of termination or
(B) Executive’s eligibility for financial support in a group health plan of a
subsequent employer or entity for which Executive provides consulting services;
provided, however, that the amount otherwise payable to Executive pursuant to
Section 7(b)(i)(C) shall be reduced by the amount of any cash severance or
termination benefits paid to Executive under any other severance plan, severance
program or severance arrangement of the Company and its affiliates (but not
reduced by any other payment to Executive whatsoever, including (without
limitation) any payment by the Company or any affiliate of the Company in
consideration of stock or any other property).

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company without
Cause, except as set forth in this Section 7(b), Executive shall have no further
rights to any compensation or other benefits under this Agreement.

As a condition precedent to any Company obligation to the Executive pursuant to
this Section 7(b) (other than with respect to any accrued but unpaid Base Salary
as of the date of Executive’s termination of employment hereunder (including any
accrued but unpaid personal time off) and the Earned/Unpaid Annual Bonus, if
any, which for the avoidance of doubt shall be promptly paid to the Executive
following termination), the Executive shall, upon or promptly (and in all events
within twenty one days unless a forty-five day period is required under
applicable law, in which case the period shall be forty-five days) following her
last day of employment with the Company, provide the Company with a valid,
executed, written release of claims (in the form attached hereto as Exhibit A or
such other form as modified by the Company for executive officers) and such
release shall have not been revoked by the Executive pursuant to any revocation
rights afforded by applicable law. The Company shall have no obligation to make
any payment to the Executive pursuant to Section 7(b) unless and until the
release contemplated by this Section 7(b) becomes irrevocable by the Executive
in accordance with all applicable laws, rules and regulations. If the maximum
period of time in which Executive has to consider and revoke such release spans
two different calendar years, payment of the applicable benefits shall (to the
extent required in order to avoid any tax, penalty or interest under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) be
made in the second of those two years.

 

7



--------------------------------------------------------------------------------

8. TERMINATION BY EXECUTIVE

(a) TERMINATION WITHOUT GOOD REASON. Executive shall have the right to terminate
the Period of Employment and Executive’s employment hereunder at any time
without Good Reason (as defined below) upon thirty (30) days prior written
notice of such termination to the Company. Any such termination by the Executive
without Good Reason shall be treated for all purposes of this Agreement as a
termination by the Company for Cause and the provisions of Section 7(a) shall
apply.

(b) TERMINATION WITH GOOD REASON. The Executive may terminate the Period of
Employment and resign from employment hereunder for “Good Reason” if any of the
following occur without Executive’s consent:

 

  (i)

if the Company requires Executive to relocate her principal office to a location
outside of Orange County, California; or

 

  (ii)

if the Company fails to provide Executive with the compensation and benefits
called for by this Agreement; or

 

  (iii)

if the Company materially diminishes Executive’s authority, duties,
responsibilities, or

 

  (iv)

if the Company materially breaches any provision of this Agreement;

provided, however, that none of the events described above shall constitute Good
Reason unless Executive shall have notified the Board of Directors in writing
describing the event(s) which constitute Good Reason within sixty (60) days of
the initial existence of such event(s) and then only if the Company shall have
failed to cure such event within thirty (30) days after the Company’s receipt of
such written notice; and provided, further, that in all events the termination
of the Executive’s employment with the Corporation shall not constitute a
termination for Good Reason unless such termination occurs not more than one
(1) year following the initial existence of the event(s) claimed to constitute
Good Reason.

Any such termination by Executive for Good Reason shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 7(b) shall apply; provided, however, that if Executive
attempts to resign for Good Reason pursuant to this Section 8(b) and it is
ultimately determined that Good Reason did not exist, Executive shall be deemed
to have resigned from employment without Good Reason and the provisions of
Section 8(a) (“Termination Without Good Reason”) and, by reference therein, the
provisions of Section 7(a) (“Termination For Cause”), shall apply.

9. EXCLUSIVE REMEDY

Executive agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole contract remedy for any termination of her
employment and Executive covenants not to assert or pursue any other contractual
remedies, at law or in equity, with respect to any termination of employment.

 

8



--------------------------------------------------------------------------------

10. EXPIRATION OF PERIOD OF EMPLOYMENT

(a) ELECTION NOT TO EXTEND PERIOD OF EMPLOYMENT. If either party elects not to
extend the Period of Employment pursuant to Section 3, unless Executive’s
employment is earlier terminated pursuant to Sections 6, 7 or 8, termination of
Executive’s employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the anniversary of the next Extension
Date following the delivery of the Non-Extension Notice pursuant to Section 3.
If the Company elects not to extend the Period of Employment, Executive’s
termination will be treated for all purposes under this Agreement as a
termination by the Company without Cause under Section 7(b). If Executive elects
not to extend the Period of Employment, Executive’s termination will be treated
for all purposes under this Agreement as a termination by Executive without Good
Reason under Section 8(a).

(b) CONTINUED EMPLOYMENT BEYOND EXPIRATION OF PERIOD OF EMPLOYMENT. If either
party elects not to extend the Period of Employment pursuant to Section 3, but
the parties want to continue Executive’s employment without a written contract,
such continued employment will be at will and shall not be deemed to extend any
of the provisions of this Agreement. At such time, Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided,
however, that the provisions of Sections 14, 15 and 16 shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.

11. POSSIBLE BENEFIT REDUCTION

Notwithstanding anything else contained herein to the contrary, to the extent
that any payment, distribution, transfer or other benefit of any type to or for
Executive by the company or any of its parents, subsidiaries or other
affiliates, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity-based awards granted by the
Company or any of its parents, subsidiaries or other affiliates pursuant to the
Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code; provided that such
reduction in Total Payments shall be made only if the reduction results in the
receipt by Executive, on an after-tax basis, of a greater amount of Total
Payments compared to the amount of Total Payments that Executive would receive,
on an after-tax basis (for the purposes of clarity), taking into account
Executive’s payment of the Excise Tax and any similar taxes due from Executive,
if she received the full amount of the Total Payments. If such a reduction is
required, and unless Executive has otherwise notified the Company of the order
in which benefits are to be reduced and such instructions from Executive do not
result in any tax, penalty or interest pursuant to Section 409A of the Code, the
Company shall reduce the Total Payments in the following order: (i) reduction of
any cash severance; (ii) reduction of any accelerated vesting of equity awards
other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other Total Payments.

 

9



--------------------------------------------------------------------------------

12. CONSISTENT TREATMENT

If compensation or benefits plans, programs or arrangements are offered to other
executive officers of the Company, the Executive shall have the right to
participate in such plans, programs and arrangement on a basis not less
favorable to the Executive than the terms and conditions of such plans, programs
and arrangements generally applicable to the other executive officers of the
Company.

13. MEANS AND EFFECT OF TERMINATION

Any termination of Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party. The notice of termination shall indicate the specific provision(s)
of this Agreement relied upon in effecting the termination and shall set forth
in reasonable detail the facts and circumstances alleged to provide a basis for
termination, if any such basis is required by the applicable provision(s) of
this Agreement.

14. RESTRICTIVE COVENANTS

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(a) During the period of Executive’s employment by the Company, Executive will
not, directly or indirectly, (i) engage in any business for Executive’s own
account that competes with the business of the Company or its affiliates
(including, without limitation, businesses which the Company or its affiliates
have specific plans to conduct in the future and as to which Executive is aware
of such planning), (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
its affiliates, (iii) acquire a financial interest in any person engaged in any
business that competes with the business of the Company or its affiliates,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant. During the period of
Executive’s employment by the Company and for a period of one year thereafter
(the “Restricted Period”), Executive will not, directly or indirectly, interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates and clients, customers,
suppliers, partners, members or investors of the Company or its affiliates.

(b) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on an over-the-counter market
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.

(c) During the Restricted Period, Executive will not, directly or indirectly,
(i) solicit or encourage any employee or consultant of the Company or its
affiliates to leave the employment of the Company or its affiliates.

 

10



--------------------------------------------------------------------------------

(d) During the Restricted Period, given her access to and knowledge of the
Company’s proprietary and confidential information, client list, business
strategy and pricing, among other proprietary knowledge, Executive will not use
or disclose confidential information to directly or indirectly, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any clients or potential clients with the Company or its affiliates.

(e) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 14 to be reasonable,
if a final determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

15. CONFIDENTIALITY.

(a) Executive will not at any time (whether during or after her employment with
the Company), unless compelled by lawful process, disclose or use for her own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company;
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant.

(b) Executive agrees that upon termination of her employment with the Company
for any reason, she will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, except that she may retain personal notes, notebooks and diaries
that do not contain confidential information of the type described in the
preceding sentence. Executive further agrees that she will not retain or use for
her account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or its
affiliates.

(c) Executive executed a Confidentiality, Inventions and Non-Solicitation
Agreement dated June 5, 2000 (the “Confidentiality Agreement”). Executive agrees
that she has complied with the Confidentiality Agreement. The Confidentiality
Agreement continues in effect in accordance with its terms, as modified by
Section 15(d) below.

 

11



--------------------------------------------------------------------------------

(d) Nothing in this Agreement or in the Confidentiality Agreement limits
Executive’s right (i) to discuss the terms, wages, and working conditions of the
Executive’s employment to the extent permitted and/or protected by applicable
labor laws, (ii) to report confidential information in a confidential manner
either to a federal, state or local government official or to an attorney where
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of law, or (iii) to disclose confidential information in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and Executive does not otherwise disclose such
confidential information, except pursuant to court order. The Company encourages
Executive, to the extent legally permitted, to give the Company the earliest
possible notice of any such report or disclosure. In addition, Executive may
truthfully respond to a lawful and valid subpoena or other legal process but
shall give the Company the earliest possible notice thereof, and shall, as much
in advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought and shall assist such counsel
in resisting or otherwise responding to such process. In addition, nothing in
this Agreement or in the Confidentiality Agreement shall limit or restrict in
any way the Executive’s immunity from liability for disclosing the Company’s
trade secrets as specifically permitted by 18 U.S. Code Section 1833, which
provides, in pertinent part, as follows:

“(b) Immunity From Liability For Confidential Disclosure Of A Trade Secret To
The Government Or In A Court Filing.

(1) Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(2) Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.”

This Section 15(d) controls in the event of any inconsistency or conflict with
any other provision of this Agreement or of the Confidentiality Agreement.

16. SPECIFIC PERFORMANCE

Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 14 or Section 15
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

 

12



--------------------------------------------------------------------------------

17. ASSIGNMENT

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.

18. GOVERNING LAW

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.

19. ENTIRE AGREEMENT

This Agreement embodies the entire agreement of the parties hereto respecting
the matters within its scope. This Agreement supersedes all prior agreements of
the parties hereto on the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein. Notwithstanding the foregoing, this Agreement is not intended to modify
or extinguish any rights or obligations contained in (i) any stock option,
restricted stock or other equity or equity-based award agreement between
Executive and the Company that was executed prior to the date hereof or (ii) any
indemnification agreement between Executive and the Company prior to the date
hereof.

20. POST-TERMINATION COOPERATION

Executive agrees that following the termination of her employment for any
reason, she shall reasonably cooperate at mutually convenient times in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company. The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation. Executive shall be
compensated for her time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which she shall undertake without any compensation.

21. MODIFICATIONS

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

 

13



--------------------------------------------------------------------------------

22. WAIVER

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

23. NUMBER AND GENDER

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

24. SECTION HEADINGS

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

25. ATTORNEYS’ FEES

Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or her in connection with such action.

26. SEVERABILITY

In the event that an arbitrator or court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, then only the portions of this Agreement which violate such statute or
public policy shall be stricken, and all portions of this Agreement which do not
violate any statute or public policy shall continue in full force and effect.
Furthermore, any order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

27. NOTICES

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

 

  (a)

if to the Company:

Attn: General Counsel

 

  (b)

if to Executive, to the Executive at the Executive’s last address reflected in
the Company’s payroll records.

 

14



--------------------------------------------------------------------------------

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may alter the address to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this Section 27 for the giving of notice.

28. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

29. WITHHOLDING TAXES

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

30. SECTION 409A

(a) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1, 409A-1(i) as of the date of the Executive’s separation
from service, the Executive shall not be entitled to any payment or benefit
pursuant to Section 6, 7 or 8, as applicable, until the earlier of (i) the date
which is six (6) months after the Executive’s separation from service for any
reason other than death, or (ii) the date of the Executive’s death. The
provision of this Section 30 shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the U.S. Internal Revenue Code of 1986, as amended. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s separation from service that are not so paid by reason of this
Section 30 shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after the
Executive’s separation from service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

(b) To the extent that any reimbursements pursuant to Section 5 are taxable to
the Executive, any reimbursement payment due to the Executive pursuant to any
such provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related
expenses were incurred. The provision of benefits pursuant to Section 7(b)(iii)
and reimbursements pursuant to Section 5 are not subject to liquidation or
exchange for another benefits and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year.

 

15



--------------------------------------------------------------------------------

(c) This Agreement is intended to comply with, and avoid any tax, penalty or
interest under Section 409A of the Code, and shall be construed and interpreted
accordingly. Except for the Company’s withholding right pursuant to Section 29,
Executive shall be responsible for any and all taxes that may result from the
compensation, payments and other benefits contemplated by this Agreement.

31. LEGAL COUNSEL; MUTUAL DRAFTING

Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they had the opportunity to consult with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. Executive agrees and acknowledges that she
has read and understands this Agreement, is entering into it freely and
voluntarily and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.

 

THE COMPANY: By:   /s/ Donald B. Murray Name:   Donald B. Murray Title:  
Chairman of the Board

 

EXECUTIVE:   /s/ Kate W. Duchene   Kate W. Duchene

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Separation and General Release Agreement



--------------------------------------------------------------------------------

SEVERANCE AND GENERAL RELEASE AGREEMENT

In exchange for and consideration of the covenants undertaken and releases
contained in this Severance and General Release Agreement (“Agreement”),
_________________ (“Employee”) and Resources Connection, LLC dba Resources
Global Professionals (“RGP”), agree as follows:

1. Termination: Effective ______________, 20__, RGP and Employee mutually agree
that Employee’s employment with RGP and its affiliates shall terminate.
Accordingly, RGP and Employee acknowledge that any employment or contractual
relationship between them terminated on ____________, 20__, and that they have
no further employment or contractual relationship except as may arise out of
this Agreement.

[OR]

Resignation: Effective ______________, 20___, RGP and Employee mutually agree
that Employee will resign [his/her] position as ________________ and that
[his/her] employment with RGP and its affiliates shall be terminated.
Accordingly, RGP and Employee acknowledge that any employment or contractual
relationship between them will terminate on __________, 20__, and that they have
no further employment or contractual relationship except as may arise out of
this Agreement.

2. Severance: As a severance payment, and assuming no revocation of this
Agreement, RGP shall pay to Employee the equivalent of _______________ (__)
weeks of compensation, less standard withholding and authorized deductions. As
part of the severance package, and assuming no revocation of this Agreement, RGP
also agrees to pay to Employee a sum equivalent to the cost of ____ (__) months
of COBRA coverage for Employee at Employee’s current benefit elections, less
standard withholding and authorized deductions. [These payments/This payment]
shall be made in one lump sum within fourteen (14) days after the execution of
this Agreement. [Note: If over 40, must be at least 10 days after.] Employee
confirms that [he/she] has been paid any and all accrued wages, including any
bonus, retirement, and any other payments or benefits and none shall accrue
beyond ________________, 20__, [Note: this is the termination date] other than
as set forth in this Agreement.

3. Stock Options: Employee’s stock option award which was originally granted
during [his/her] employment, shall vest as set forth in the applicable equity
incentive plan. As set forth in the applicable equity incentive plan, Employee
shall have [30/90] days from the date of [his/her] termination to exercise any
or all of any vested options then remaining.

4. Company Property: Employee warrants and represents that [he/she] has returned
any and all property belonging to RGP.



--------------------------------------------------------------------------------

5. No Admission of Liability: RGP expressly denies any violation of any of its
policies, procedures, state or federal laws or regulations. Accordingly, while
this Agreement resolves all issues between Employee and RGP relating to alleged
violation of RGP policies or procedures or any state or federal law or
regulation, if any, this Agreement does not constitute an adjudication or
finding on the merits and it is not, and shall not be construed as, an admission
by RGP of any violation of its policies, procedures, state or federal laws or
regulations. Moreover, neither this Agreement nor anything in this Agreement
shall be construed to be or shall be admissible in any proceeding as evidence of
or an admission by RGP of any violation of its policies, procedures, state or
federal laws or regulations. This Agreement may be introduced, however, in any
proceeding to enforce the Agreement. Such introduction shall be pursuant to an
order protecting its confidentiality.

6. Release: Except for those obligations created by or arising out of this
Agreement, Employee, on behalf of [himself/herself], [his/her] descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue RGP, its divisions, affiliated corporations,
past and present, and each of them, as well as its and their directors,
officers, managers, shareholders, representatives, assignees, successors, agents
and employees, past and present, and each of them (individually and
collectively, “Releasees”). This release applies to any and all claims, wages,
agreements, obligations, demands, rights, causes of action and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected (collectively “Claims”), arising out of or in
any way connected with Employee’s employment relationship with, or [his/her]
resignation, separation or termination from, RGP, including, without limitation,
any Claims for severance pay, bonus or similar benefit, sick leave, personal
time off, retirement, vacation pay, holiday pay, life insurance, health or
medical insurance or any other non-ERISA fringe benefit, workers’ compensation
or disability, or any other Claims resulting from any act or omission by or on
the part of Releasees committed or omitted prior to the date of this Agreement,
including, without limitation, any Claims under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the ____________________ [State] antidiscrimination laws, or
any other federal, state or local law, regulation or ordinance.

7. Bar to Claims: It is a further condition of the consideration hereof and is
the intention of both parties in executing this instrument that the same shall
be effective as a bar as to each and every claim, demand and cause of action
hereinabove specified and, in furtherance of this intention, Employee hereby
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified. Nothing contained in this Agreement shall be
interpreted to prevent any governmental agency from pursuing any matter which it
deems appropriate or to prevent Employee from filing a charge or administrative
complaint with any governmental administrative agency; provided, however, that
any and all remedies available on behalf of Employee are covered by the releases
in this Agreement.



--------------------------------------------------------------------------------

8. Unknown Claims: Employee acknowledges that [he/she] may hereafter discover
claims or facts in addition to or different from those which [he/she] now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected the terms of this Agreement. Nevertheless, Employee hereby
waives any right, claim or cause of action that might arise as a result of such
different or additional claims or facts. Employee acknowledges that [he/she]
understands the significance and consequence of such release and such specific
waiver.

[OR, If California Employee]

Unknown Claims: It is the intention of Employee in executing this instrument
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified. In furtherance of this intention,
Employee hereby expressly waives any and all rights and benefits conferred upon
[him/her] by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee acknowledges that [he/she] may hereafter discover claims or facts in
addition to or different from those which Employee now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement. Nevertheless, Employee hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts. Employee acknowledges that [he/she] understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

[If OVER 40]

9. ADEA Waiver: Employee expressly acknowledges and agrees that, by entering
into this Agreement, [he/she] is waiving any and all rights or claims that
[he/she] may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement. Employee further expressly acknowledges and agrees that:

 

  a.

In return for this Agreement [he/she] will receive compensation beyond that
which [he/she] already was entitled to receive before entering into this
Agreement;



--------------------------------------------------------------------------------

  b.

[He/She] is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

  c.

[He/She] was given a copy of this Agreement on ___________, 200_, and informed
that (i) [he/she] had 21 days within which to consider the Agreement; (ii) the
21-day period to consider this Agreement will not re-start or be extended if
changes (whether material or immaterial) are made to this Agreement after the
date it is first provided to Employee; (iii) Employee may waive the 21-day
period; and (iv) if Employee signs this Agreement before the end of such 21-day
period, Employee acknowledges and agrees that Employee will have done so
voluntarily and with full knowledge that Employee is waiving [his/her] right to
have 21 days to consider this Agreement.

 

  d.

[He/She] was informed that [he/she] has seven (7) days following the date that
Employee signs this Agreement in which to revoke the Agreement, and that this
Agreement will become null and void if Employee elects revocation during that
time. Any revocation must be in writing and must be received by RGP (delivered
to [insert name of ER Director]) during the seven-day revocation period. In the
event that Employee exercises [his/her] right of revocation, neither RGP nor
Employee will have any obligations under this Agreement.

 

  e.

Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

10. Confidentiality: The parties agree to keep the terms and conditions of this
Agreement confidential. Employee agrees that [he/she] will not disclose the
terms of this Agreement to any individual, including, but not limited to, any
current or former employee of RGP, provided however, that Employee may disclose
the terms of the Agreement to [his/her] personal financial or tax advisors who
have a legitimate need to know and who shall also agree to be bound by this
confidentiality provision. RGP agrees that it will not disclose the terms of
this Agreement to any individual, except for Resource’s executive management,
legal or tax advisors, or other RGP personnel who have a legitimate need to know
in order to execute this Agreement, all of whom shall also agree to be bound by
this confidentiality provision. The parties agree that this confidentiality
provision is a material term of the Agreement and, if breached, damages would be
difficult to ascertain. Accordingly, either party found in breach of this
provision shall pay to the non-breaching party liquidated damages in the amount
of $5,000.00 per occurrence, plus reasonable attorneys’ fees incurred to enforce
this provision.

11. Non-Disparagement: Employee and RGP agree that they will not make any
defamatory or disparaging oral or written comments or statements concerning the
other, [his/her] or its business, reputation, employees, or past or present
directors or affiliates or subsidiaries. The parties agree that this
non-disparagement clause is a material term of the Agreement and, if breached,
damages would be difficult to ascertain. Accordingly, either party found in
breach of this provision shall pay to the non-breaching party liquidated damages
in the amount of $5,000.00 per occurrence, plus reasonable attorneys’ fees
incurred to enforce this provision.



--------------------------------------------------------------------------------

12. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application and, therefore, the provisions of this Agreement are declared to be
severable.

Confidentiality, Employee Inventions and Non-Solicitation Agreement: In
accordance with the paragraph below, the provisions of the Confidentiality,
Employee Inventions and Non-Solicitation Agreement (“Confidentiality Agreement”)
signed by Employee on ________, 20__, and annexed hereto as Exhibit A, shall
remain in full force and effect. The parties agree that this is a material term
of this Agreement and, if breached, damages would be difficult to ascertain.
Accordingly, if Employee is found in breach of this provision, [he/she] shall
pay to RGP liquidated damages in the amount of $5,000.00 per occurrence, plus
reasonable attorneys’ fees incurred to enforce this provision. You understand
that nothing in this Agreement or the Confidentiality Agreement is intended to
interfere with or discourage a good faith disclosure by you to any governmental
entity related to a suspected violation of the law and that, notwithstanding
your nondisclosure obligations in your Confidentiality Agreement or this
Agreement, you will not be criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret (a) that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, you understand
that if you file a lawsuit for retaliation for reporting a suspected violation
of law, you may disclose the trade secret to your attorney and use the trade
secret information in the court proceeding only if you file any document
containing the trade secret under seal and do not otherwise disclose the trade
secret, except pursuant to a court order.

13. Integrated Agreement: This Agreement is an integrated agreement and is the
entire agreement and final understanding between the parties concerning
Employee’s employment, Employee’s termination from RGP and the other subject
matters addressed herein. Accordingly, it supersedes all prior negotiations and
all agreements whether written or oral, concerning the subject matters herein,
with the exception of the Confidentiality, Employee Inventions and
Non-Solicitation Agreement, as noted herein. This Agreement may be modified only
by a writing signed by the parties.

14. No Assignment: Employee warrants and represents that [he/she] has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Employee shall defend,
indemnify and hold harmless RGP from and against any claim based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.



--------------------------------------------------------------------------------

15. Arbitration: Any controversy or claim between Employee and RGP arising out
of, relating to or connected with this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration, to
be held in __________ County [County in which employee works], in accordance
with the applicable state statutory scheme. In the event either party institutes
arbitration under this Agreement, the party prevailing in any such dispute shall
be entitled, in addition to all other relief, to reasonable attorneys’ fees
relating to such arbitration. The nonprevailing party shall be responsible for
all costs of the arbitration, including but not limited to, the arbitration
fees, and court reporter fees.

17. Telecopied Signatures: In order to expedite the execution of this Agreement,
telecopied signatures may be used in place of original signatures on this
Agreement or any document delivered pursuant hereto. Employee and RGP intend to
be bound by the signatures on the telecopied document, are aware that the other
party will rely on the telecopied signatures, and hereby waive any defenses to
the enforcement of the terms of this Agreement based on the use of and reliance
upon telecopied signatures. Following any facsimile transmittal, the respective
party shall deliver the original instrument by reputable overnight courier in
accordance with the notice provisions of this Agreement.

18. Governing Law: The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of _______________ [State in which employee works] without regard to
principles of conflict of laws.

19. Drafting of Agreement: Each party has cooperated in the drafting and
preparation of this Agreement. Hence, this Agreement shall not be construed
against any party on the basis that the party was the drafter, and Employee
waives the benefits of any statutory or other presumption to the contrary.

20. Advice of Counsel: In entering this Agreement, the parties represent that
they have relied upon (or been given an opportunity to rely upon) the advice of
their attorneys, who are attorneys of their own choice, and that the terms of
this Agreement have been completely read and explained to them by their
attorneys (or they have chosen to forgo such advice and explanation), and that
those terms are fully understood and voluntarily accepted by them.

21. Waiver of Breach: No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.

22. Supplementary Documents: All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.

23. Notice: Any notice required to be given to RGP pursuant to this Agreement,
shall be in writing and shall be deemed to have been sufficiently given either
when served personally or via facsimile and addressed to the appropriate party.
Any notice required to be given to Employee pursuant to this Agreement shall be
in writing and shall be deemed to have been sufficiently given when served
personally, by first class mail or via facsimile. Notices to RGP shall be
effective only when addressed to: General Counsel, Resources Global
Professionals, 17101 Armstrong Avenue, Irvine, California 92614; facsimile (714)
430-6010. Notice to Employee shall be effective only when addressed to:
_______________________________.



--------------------------------------------------------------------------------

24. Headings Not Controlling: Headings are used only for ease of reference and
are not controlling.

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury that the
foregoing is true and correct.

EXECUTED this ______ day of ______________, 20__, in Irvine, Orange County,
California.

 

 

 

Alice J. Washington General Counsel For Resources Connection LLC

EXECUTED this ______ day of __________, 20__, in ___________ [CITY], ___________
County, ____________.

 

 

 

[Employee Name]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of ____________
[State in which employee works] that the foregoing is true and correct.

EXECUTED this ____ day of ______________ 20__, at ___________ County, __________
[State].

 

 

 

[Employee Name]



--------------------------------------------------------------------------------

Exhibit A

COPY OF CONFIDENTIALITY, EMPLOYEE INVENTIONS AND NON-SOLICITATION AGREEMENT

PDF file under separate cover